DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Remarks
Claims 1-20 were originally pending in this application prior to the RCE dated 05/06/2022. Claims 1, 15-16 and 20 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 8 section 112(a)), filed on 05/06/2022 with respect to the 112 rejections of claim 15 have been fully considered and are persuasive. The 112 (a) rejection of claim 15 have been withdrawn. 
Applicant’s arguments (pg. 9-10), filed on 05/06/2022 with respect to claims 1, 16 and 20 have been fully considered and are not persuasive because of the following reasons: 
With regards to the limitation "wherein a portion of the injector is provided in an inner circumferential space of the coupling tube", "a tubular shaped portion formed to extend between the first end and the second end", Applicant's arguments are not persuasive as Favret et al. does teach end A connected to pump 7 and end B formed to extend into the tub 4 (end B bent from end A) while fitting inside the coupling tube provided in the tub and connects to a portion of the spray arm 8 provided in the inner circumferential space of the coupling tube (claim 8, outlet connects to rotary spray arm), a tubular shaped portion (segment 2-3, annotated Fig. 1, Favret) formed to extend between the first end A and the second end B.
The combination of Lee along with Favret meets all the limitations of claim 1, 16 and 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160316992A1) in view of Favret et al. (US5131420A). 
Regarding claims 1-2 and 16-17, via Fig. 1 and Fig. 3, Lee et al. teaches a dishwasher (1) with a main body (10) (Fig. 1) that includes a tub (30), upper and lower baskets (12a, b) to accommodate dishes [0067], fixed nozzle (340) to spray washing water [0067], a sump (50) to store water positioned at the center of the bottom surface of the  tub,  a circulation pump (51) to pump the sump water [0140], a pathway provided to connect the circulation pump (51) to the fixed nozzle (340) to transfer the water from the circulation pump to the fixed nozzle (340), the sump comprising a reservoir provided to store water and a sump housing provided to form the reservoir, wherein the sump housing comprises a sump extension provided to extend outward from an upper portion of the reservoir, a distribution valve assembly (200) configured to distribute water pumped by the circulation pump 51, wherein the second region is directly coupled to the valve assembly 200 [0077].
Lee et al. does not explicitly teach that a portion of the injector is provided in an inner circumferential space of the coupling tube; a connector provided to connect the circulation pump to the injector to transfer the water from the circulation pump to the injector, and including:  a first end connected to the circulation pump, and a second end extends into the tub and connected to a part of the coupling tube provided in the tub, and connected to the portion of the injector provided in the inner circumferential space of the coupling tube, the coupling tube is provided to extend upward from the sump extension and that a second end is bent from the first end.

    PNG
    media_image1.png
    523
    801
    media_image1.png
    Greyscale
 In the analogous art of dishwashing machine, Favret via annotated Fig. 1, (Favret also teaches many of the limitations of claim 1 and 16) teaches a dishwashing machine with a main body including a tub 4, that a portion of the rotary spray arm 8 (injector) to spray water on the dishes (col 3, ln 18) and specifically provided inside a coupling tube (see annotated Fig.1),  a sump 5 to receive water including g a coupling tube extending into the tub, a delivery outlet 14 (connector) connects the circulation pump 7 that circulates water to rotary spray arm 8, includes first (A) and second (B) ends,  end A connected to pump 7 and end B formed to extend into the tub 4 (end B bent from end A) while fitting inside the coupling tube provided in the tub and connects to a portion of the spray arm 8 provided in the inner circumferential space of the coupling tube (claim 8, outlet connects to rotary spray arm), sump housing forming a reservoir sump extension to extend from the upper portion of the reservoir, coupling tube extends from sump extension., and a tubular shaped portion (segment 2-3, annotated Fig. 1, Favret) formed to extend between the first end A and the second end B, end B bent from end A.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to, modify the dishwasher of Lee with the injector-pump-coupling tube assembly of Favret (that included a delivery outlet that protrudes into the tub while connecting to the coupling tube, all in order to achieve the predictable result of providing water directly to the rotary spray arm (col 3 ln 30, Favret) made possible by incorporating a very simple sump-pump-injector-coupling tube design (of Favret).
Regarding claim 20, as detailed above, the combination of Lee and Favret et al. teaches the dishwashing machine. Favret further teaches a filtering arrangement 22 arranged above sump. 
Favret does not explicitly disclose that an outer circumferential surface of the connector is sealed with an inner circumferential surface of the coupling tube.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to deduct that some sealing arrangement must have been used to seal the coupling tube and the delivery outlet 14 (connector) of Favret, with the benefit of avoiding any leaks.

Allowable Subject Matter
Claims 3-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 18 the closest prior art Favret et al. (US5131420A) teaches first second and third (1, 2, 3) regions of that connector, region 1 connecting to the coupling tube, region 2 connecting to the pump and 3 – the middle region. Favret neither teaches nor fairly suggests that the direction of extension of first portion is perpendicular to that of the second portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711